Citation Nr: 1755811	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-32 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus II on a presumptive basis due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970 during the Vietnam War. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A Notice of Disagreement was received in May 2013.  In September 2015, a Statement of the Case was issued, and, in September 2015, the Veteran filed his substantive appeal (via a VA Form 9).  The Veteran requested a Board Hearing on his VA Form 9, but subsequently cancelled the hearing request and submitted a 30 day waiver of RO jurisdiction via correspondence dated September 8, 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus II.  

2.  The Veteran served on a ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, and the evidence of record shows that smaller vessels from the ship went ashore regularly with supplies or personnel.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 1110, 1112, 1116 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.30, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the claims of entitlement to service connection for diabetes mellitus II, and because this discrete claim is granted herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2017).

LEGAL CRITERIA 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus II, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. §§ 1113, 1116 and 38 C.F.R. §§ 3.307(d), 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

It has been VA's interpretation of § 3.307(a)(6)(iii) that service aboard a ship that anchored temporarily in an open deep water harbor or port is not by itself sufficient to establish in-country service for the herbicide exposure presumption.  The VA Adjudications Procedures Manual, the M21-1, indicates that in cases where a Veteran claims exposure to herbicides during service aboard a ship in offshore waters, "[s ]ervice aboard a ship that anchored in an open deep-water harbor does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage."  VA Adjudication Manual, M21-1, IV.ii.2.C.10.k [M21-1].

When a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam, exposure may be established on a presumptive basis if evidence shows that while the Veteran was aboard, 1) the ship docked on the shores or piers of the Republic of Vietnam; or 2) the ship operated temporarily on the Republic of Vietnam inland waterways; or 3) the ship operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel.  In addition, the Veteran must have stated that he went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier.  Id. 

VA's Compensation and Pension Service has identified a number of Navy and Coast Guard ships to include the U.S.S. Tripoli LPH-10, which meet these requirements are now subject to the presumption of exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309.  

ANALYSIS 

Here, the Veteran's contention is that service connection is warranted for diabetes mellitus II as a result of exposure to herbicides during active service.  The Veteran has a current diagnosis of diabetes mellitus II.   See medical treatment record, VA Medical Center, May 10, 2016. 

The Veteran has established exposure on a presumptive basis, as he was stationed aboard the U.S.S. Tripoli LPH-10.  See Form DD-214, and Military Personnel Records.  The U.S.S. Tripoli (LPH-10) is one of the vessels identified on this list.  Furthermore, the list states that the USS Tripoli (LPH-10) [Landing Platform Helicopter] sent crew members ashore for beach party at Da Nang on July 29, 1967, and also states that the USS Tripoli (LPH-10) operated as troop transport with helicopters and smaller vessels transporting troops on and off shore intermittently from May 1967 to December 1973.  

These documented activities meet the third criterion to prove presumptive exposure to herbicides aboard a Navy or Coast Guard ship that operated on the offshore waters of the Republic of Vietnam.  See VA Adjudication Manual, M21-1, IV.ii.2.C.10.k [M21-1].  See also 38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2017).  

As the Veteran has shown a current diagnosis of diabetes mellitus II and a presumptive in-service occurrence of exposure to herbicides, the Veteran has met all requisite criteria to establish service connection for diabetes mellitus II on a presumptive basis as due to herbicide exposure.  38 U.S.C.A. § 1116(f), 38 C.F.R. §§ 3.307(a)(6)(iii).  Therefore, the Veteran's claim is granted.  


ORDER

Entitlement to service connection for diabetes mellitus II on a presumptive basis due to herbicide exposure is granted.



____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


